Citation Nr: 1430782	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-31 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to December 27, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 16, 2002 for the grant of service connection for arteriosclerotic heart disease.

3.  Entitlement to an effective date prior to December 21, 2010 for the grant of a total disability rating for compensation based upon individual unemployability (TDIU).

4.  Entitlement to an effective date prior to December 21, 2010 for the grant of Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.

5.  Entitlement to an effective date prior to January 14, 2011 for the grant of service connection for erectile dysfunction.

6.  Entitlement to an effective date prior to January 14, 2011 for the award of special monthly compensation (SMC) due to loss of use of a creative organ.

7.  Entitlement to an initial rating greater than 10 percent, prior to December 21, 2010, and greater than 30 percent on and after December 21, 2010, for arteriosclerotic heart disease (ASHD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 (erectile dysfunction and SMC), August 2011 (ASHD, TDIU, and DEA), and October 2011 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

The issue of whether there was clear and unmistakable error (CUE) in a December 2003 rating decision which assigned an effective date of December 27, 2001 for the grant of service connection for PTSD was raised by the Veteran in his August 2011 claim, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an effective date prior to December 21, 2010 for the grant of a TDIU, entitlement to an effective date prior to December 21, 2010 for the grant of Dependents' Educational Assistance under 38 U.S.C.A., Chapter 35, and entitlement to initial ratings greater than 10 percent prior to December 21, 2010, and greater than 30 percent on and after December 21, 2010, for arteriosclerotic heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO granted service connection for PTSD, effective December 27, 2001.

2.  The Veteran did not submit a timely notice of disagreement with the December 2003 rating decision as to the assignment of the effective date for the grant of service connection for PTSD within one year of notification.

3.  In a statement received by VA on August 19, 2011, the Veteran claimed entitlement to an effective date earlier than December 27, 2001 for the grant of service connection for PTSD.

4.  Although the Veteran also raised the issue of whether there was clear and unmistakable error (CUE) in the December 2003 rating decision, that issue has not yet been adjudicated by the RO.

5.  On January 31, 2002, the Veteran filed a claim of entitlement to service connection for ischemic heart disease.

6.  The Veteran's ischemic heart disease was initially manifested on May 16, 2002.

7.  No communication was received prior to January 14, 2011 that could be interpreted as an informal or formal claim of entitlement to service connection for erectile dysfunction or entitlement to special monthly compensation based upon loss of use of the creative organ.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 27, 2001, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5109A, 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.105(a), 3.151(a), 3.400, 20.200, 20.201 (2013).

2.  The criteria for entitlement to an effective date prior to May 16, 2002 for the award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2013).

3.  The requirements for an effective date prior to January 14, 2011, for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.157, 3.400 (2013).

4.  The requirements for an effective date prior to January 14, 2011, for an award of special monthly compensation based upon loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With the exception of the Veteran's claim for entitlement to an effective date prior to December 27, 2001 for the award of service connection for PTSD, the rating decisions on appeal granted the Veteran's claims for service connection and entitlement to benefits.  In that regard, a May 2011 rating decision awarded entitlement to service connection for erectile dysfunction and special monthly compensation based upon loss of use of a creative organ and the August 2011 rating decision awarded service connection for ischemic heart disease, TDIU, and Dependents' Education Benefits.  Because the rating decisions on appeal with regard to those issues granted the claims for benefits, these claims have been substantiated.  The Veteran's filing of a notice of disagreement as to the effective date assigned for the award of benefits does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the effective dates assigned here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decisions on appeal and statements of the case which set forth the relevant effective date law.

With regard to the Veteran's claim for entitlement to an effective date prior to December 27, 2001 for the award of service connection for PTSD, as discussed in greater detail below, that claim is dismissed as a matter of law.  Accordingly, the VCAA is not applicable to that claim.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  Relevant post-service treatment records identified by the Veteran have been obtained.  This includes VA treatment records, examination reports, and private treatment records.  The Veteran has not identified any additional evidence not already obtained.  Thus, the Board finds that all efforts have been made to obtain relevant, identified, and available evidence.  VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  A claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2013).

I.  PTSD

Service connection for PTSD was awarded pursuant to a December 2003 rating decision, and an effective date of December 27, 2001 was assigned.  The Veteran did not timely appeal the December 2003 rating decision, and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2013).

In an August 2011 freestanding claim, the Veteran raised the issue of entitlement to an effective date earlier than December 27, 2001 for the award of service connection for PTSD.  The Veteran's representative argued that the Veteran had submitted a claim for entitlement to PTSD before December 27, 2001, and that service connection should be effective the date of that earlier claim, which was received by VA on September 20, 1999.  The Veteran's representative also raised the issue of whether there was clear and unmistakable error (CUE) in the December 2003 rating decision; however, as noted above, the RO has not yet adjudicated that issue, and it is referred to the RO for initial adjudication.

In October 2011, the RO denied the claim for entitlement to an effective date earlier than December 27, 2001 for the grant of service connection for PTSD on the merits.  The Veteran filed a notice of disagreement in December 2011, and in January 2012, he perfected his appeal.

The December 2003 rating decision granting service connection for PTSD and assigning the effective date for that award became final prior to the Veteran's August 2011 claim seeking an earlier effective date.  Although the RO proceeded to adjudicate the earlier effective date claim on the merits, a freestanding claim for an earlier effective date is not a proper claim subject to adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  Id.  A Veteran can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action.  As noted above, the Veteran's claim for CUE in the December 2003 rating decision has not yet been adjudicated by the RO, and is therefore referred to the RO for initial adjudication.  The Veteran's freestanding claim for an earlier effective date for service connection for PTSD is dismissed.

II.  Arteriosclerotic Heart Disease

In an August 2011 rating decision, the RO granted service connection for ischemic heart disease.  The effective date of the award was set as May 16, 2002.  The Veteran contends that an earlier effective date is warranted.

The August 2011 rating decision awarding service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  For purposes of § 3.309(e), the term ischemic heart disease was noted to not include hypertension.  See 38 C.F.R. § 3.309(e), Note 2.

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2013).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States District Court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. 

The record reflects that the Veteran filed a claim for entitlement to hypertension on January 31, 2002.  In a December 2003 rating decision, the RO denied entitlement to service connection for arteriosclerotic heart disease and hypertension based on the Veteran's January 2002 claim.  The claim was denied in December 2003 because the evidence did not demonstrate in-service incurrence of hypertension or arteriosclerotic heart disease.  In denying the claim, the RO considered evidence pertaining to the Veteran's cardiac problems.

When liberally interpreting the January 2002 claim and December 2003 denial, the Board finds that the claim and denial pertained to the covered herbicide disease of ischemic heart disease.  This is particularly so when applying a sympathetic reading of the denial, which references cardiac problems.  Thus, in viewing this prior claim and denial in a light most favorable to the Veteran, the Board finds that the date of claim for ischemic heart disease is January 31, 2002.  See 38 C.F.R. § 3.816(c)(2).  Prior to January 31, 2002, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease.  Other claims were filed, but they pertained to psychiatric disabilities.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is January 31, 2002, which is the date of claim.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  The current effective date of the award of service connection for ischemic heart disease is May 16, 2002.  This is the date when a cardiac test first confirmed ischemia.  

The medical evidence in the claims file reveals August 1999 and August 2000 records which reflect a diagnosis of hypertension.  November 2000 and February 2001 electrocardiograms revealed a normal sinus rhythm with occasional premature ectopic complexes.  A July 2001 psychiatric assessment reveals diagnoses of hypertension and arteriosclerotic heart disease.  A May 16, 2002 VA treatment record reflects a diagnosis of abnormal Persantine-Cardiolite test.  A December 2002 VA treatment record notes that the Veteran had a Persantine-Cardiolite test on May 16, 2002, which showed a small region of probable ischemia involving the inferoapical segment of the left ventricular wall with normal ejection fraction.  Accordingly, May 16, 2002 is the date the disability arose, as there is no evidence earlier than that which references ischemic heart disease or some similar abnormal test.

Although the Board recognizes that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In the Veteran's case, although the May 2002 test was, in part, provided due to his history of hypertension, ischemic heart disease does not include hypertension.  Hence, although the evidence demonstrates hypertension before the Veteran filed his claim in January 2002, his hypertension symptoms prior to the May 2002 diagnosis of ischemia do not raise a reasonable doubt as to the date when ischemic heart disease manifested.  As there is no reasonable doubt to be resolved in the Veteran's favor, the Board finds that the Veteran's "disability arose" on May 16, 2002, later than the date of his claim, January 31, 2002.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given that the effective date of the award must be the later of the date of claim, or the date entitlement arose, the Board concludes that the proper effective date for the award of service connection for ischemic heart disease is May 16, 2002.  See 38 C.F.R. § 3.816(c)(2).  Thus, the appeal is denied.

III.  Erectile Dysfunction and Special Monthly Compensation

The Veteran asserts that he is entitled to an effective date earlier than January 14, 2011 for the award of service connection for erectile dysfunction and the award of special monthly compensation based upon loss of use of a creative organ.  

The record reflects that the Veteran's military service ended in August 1973.  On January 14, 2011, the Veteran filed a claim seeking entitlement to service connection for erectile dysfunction.  In January 2011, the RO acknowledged the Veteran's claim for entitlement to service connection.  By a May 2011 rating decision, service connection for erectile dysfunction was granted, effective January 14, 2011.  The May 2011 rating decision also awarded special monthly compensation based upon loss of use of a creative organ, effective January 14, 2011.

In August 2011, the Veteran submitted a notice of disagreement with regard to the effective date assigned for his erectile dysfunction and special monthly compensation.  The Veteran argues that an earlier effective date is warranted because the evidence demonstrates that the Veteran was experiencing problems with erectile dysfunction as early as April 2000, as documented in the VA treatment records.  Specifically, the Veteran's representative notes that an April 2002 VA record states that the Veteran complained of recent onset of impotence due to a medication used to treat his service-connected PTSD.  The Veteran's representative contends that, since the Veteran was experiencing impotence due to a medication taken for a service-connected disability, his impotence was a known complication of his PTSD and should have been granted at that time.

Evident from the Veteran's representative's argument is his contention that the VA treatment records dated in April 2000 or April 2002 constitute an informal claim for compensation for erectile dysfunction.  

As noted above, under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.151(a) (2013).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

At the outset, the Board acknowledges that a VA report of examination or hospitalization or evidence from a private physician or layman may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (2013).  However, such evidence may only be accepted as an informal claim to reopen once a formal claim for compensation has been disallowed.  Id. at (b).  In this case, the evidence does not show, and the Veteran does not dispute, that VA had adjudicated the issues of entitlement to service connection for erectile dysfunction or entitlement to special monthly compensation prior to January 2011.  Thus, regardless of any VA medical evidence indicating treatment for erectile dysfunction prior to January 14, 2011, a report of examination may not be construed as an informal claim for benefits.  See id. 

There is no evidence in the claims file that the Veteran filed a formal or informal claim for benefits for erectile dysfunction or special monthly compensation prior to January 14, 2011.  Absent evidence that the Veteran submitted a formal or informal request for entitlement to service connection for erectile dysfunction or special monthly compensation prior to January 14, 2011, the effective date for this award cannot be earlier than the date of receipt of his claim for such - January 14, 2011.  38 C.F.R. § 3.400. 

Accordingly, the Board finds no basis in the law or facts in this case for an effective date for service connection for erectile dysfunction or special monthly compensation based upon loss of use of a creative organ earlier than January 14, 2011.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against these claims, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an effective date earlier than December 27, 2001 for the grant of service connection for PTSD is dismissed.

An effective date earlier than May 16, 2002, for the award of service connection for ischemic heart disease is denied.

Entitlement to an effective date prior to January 14, 2011 for the award of service connection for erectile dysfunction is denied.

Entitlement to an effective date prior to January 14, 2011 for the award of special monthly compensation based upon loss of use of the creative organ is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claim for entitlement to initial evaluation in excess of 10 percent for ischemic heart disease prior to December 21, 2010 and a staged rating greater than 30 percent for ischemic heart disease on and after December 21, 2010 must be remanded for additional development and consideration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Review of the record reflects that the most recent evidence addressing the severity of the Veteran's service-connected ischemic heart disease is almost four years old.  In that regard, the most recent VA heart examination was conducted in December 2010, and there are no updated VA or private treatment records for the Veteran's service-connected heart disorder since 2010.  As the medical evidence of record no longer reflects the current severity of the Veteran's ischemic heart disease, the RO should obtain the Veteran's updated VA treatment records and any identified private records, and should provide the Veteran with a new VA examination addressing the current severity of his ischemic heart disease.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2013).

With regard to the Veteran's claims for entitlement to an effective date earlier than December 21, 2010 for the award of TDIU and entitlement to an effective date earlier than December 21, 2010 for the award of Dependents' Educational Assistance, the Board finds them to be inextricably intertwined with the issue of entitlement to higher initial/staged ratings for ischemic heart disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of any response from the Veteran, the RO must attempt to procure copies of all VA treatment records pertinent to the Veteran's claims, particularly all VA treatment records since 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected ischemic heart disease.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected ischemic heart disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes 7005 (2013). 

The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


